        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                             )
In the Matter of the                         )
Federal Bureau of Prisons’ Execution         )
Protocol Cases,                              )
                                             )
LEAD CASE: Roane et al. v. Barr              )       Case No. 19-mc-145 (TSC)
                                             )
THIS DOCUMENT RELATES TO:                    )
                                             )
Lee v. Barr, 19-cv-2559                      )
                                             )

                 NOTICE REGARDING BODY OF DANIEL LEWIS LEE

       The United States respectfully files this Notice to update the Court regarding the

disposition of the body of Daniel Lewis Lee, who was recently executed, in light of the Court’s

recent order regarding preservation of evidence (ECF No. 158). The Federal Bureau of Prisons

(“BOP”) has released Lee’s body to the county coroner, and BOP understands that the body is

currently at a funeral home. BOP has informed the funeral home of the Court’s preservation order.

BOP has not requested an autopsy, consistent with its internal policies and the fact that Mr. Lee

declined to request an autopsy. Undersigned counsel conveyed this information to Mr. Lee’s

former counsel, as well as the fact that Mr. Lee requested that his body be cremated. (See attached

email.) BOP understands that counsel for Mr. Lee emailed the Court’s order to two persons at the

county coroner’s office.
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 2 of 8




Dated: July 16, 2020                       Respectfully submitted,

 MICHAEL R. SHERWIN                        DAVID M. MORRELL
 Acting United States Attorney             Deputy Assistant Attorney General
 DANIEL F. VAN HORN                        PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office       Special Counsel
 /s/ _Alan Burch___________________        JEAN LIN (NY Bar 4074530)
 ALAN BURCH (D.C. Bar 470655)              Special Litigation Counsel
 Assistant United States Attorney          JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                    CRISTEN HANDLEY (MO Bar 69114)
 for the District of Columbia              Trial Attorneys
 Washington, D.C. 20530                    Civil Division
 202-252-2550                              Federal Programs Branch
 alan.burch@usdoj.gov                      Civil Division, Department of Justice
                                           1100 L Street, N.W.
                                           Washington, D.C. 20005
                                           (202) 514-3716
                                           Jean.lin@usdoj.gov
                                           Jonathan.kossak@usdoj.gov
                                           Cristen.handley@usdoj.gov


                                           Attorneys for Defendants




                                       2
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 3 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that on July 16, 2020, I caused a true and correct copy of the foregoing

Notice Regarding Body of Daniel Lewis Lee to be served on all counsel of record via the Court’s

CM/ECF system. Pursuant to this Court’s August 20, 2019 Order, below is a list of all plaintiffs’

counsel of record (as most recently identified in the signature pages of the Consolidated

Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net

Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 4 of 8




Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100

Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois

Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – joseph_luby@fd.org

Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320

Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)

                                              2
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 5 of 8




Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004

                                              3
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 6 of 8




(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
 New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com

Counsel for Plaintiff Daniel Lewis Lee

Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000
(212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org

Counsel for Plaintiff Keith Nelson


                                                  4
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 7 of 8




Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email – timothy_kane@fd.org
Email – shawn_nolan@fd.org

Counsel for Plaintiff Jeffrey Paul


Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553

Counsel for Plaintiff James H. Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854

Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530
(fax) 404-688-0768
Gerald_King@fd.org
Jeff_Ertel@fd.org




                                              5
        Case 1:19-mc-00145-TSC Document 161 Filed 07/16/20 Page 8 of 8




Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com


Counsel for Richard Tipton, III.

Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster




                                              6
                   Case 1:19-mc-00145-TSC Document 161-1 Filed 07/16/20 Page 1 of 2


Burch, Alan (USADC)

From:                                    Burch, Alan (USADC)
Sent:                                    Thursday, July 16, 2020 3:08 AM
To:                                      Van Tol, Pieter
Cc:                                      Lin, Jean (CIV)
Subject:                                 RE: Daniel Lewis Lee -- Preservation of Evidence


Hello Pieter,

We saw Judge Chutkan's order on preservation of evidence and that counsel emailed it to two persons at the coroner's
office. BOP released Lee’s body on Tuesday to the county coroner after the execution and BOP understands that the
body is now with a funeral home. The Warden has not requested an autopsy. Knowing that Lee had requested
cremation, BOP informed the funeral home of the court’s order for preservation. If you intend to seek an autopsy, you
are free to reach out to the coroner and/or funeral home quickly and make any arrangements directly, though we note
that Lee designated a person to take possession of his body and he declined to request an autopsy.

Thanks,
Alan



From: Van Tol, Pieter <pieter.vantol@hoganlovells.com>
Sent: Wednesday, July 15, 2020 10:53 AM
To: Burch, Alan (USADC) <ABurch1@usa.doj.gov>
Cc: Lin, Jean (CIV) <JLin@civ.usdoj.gov>
Subject: Daniel Lewis Lee ‐‐ Preservation of Evidence
Importance: High



Counsel –

Please see the attached letter.

Regards,


Pieter Van Tol
Partner

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
Tel:               +1 212 918 3000
Direct:            +1 212 909 0661
Fax:               +1 212 918 3100
Email:             pieter.vantol@hoganlovells.com
                   www.hoganlovells.com




                                                                  1
                    Case 1:19-mc-00145-TSC Document 161-1 Filed 07/16/20 Page 2 of 2
About Hogan Lovells
Hogan Lovells is an international legal practice that includes Hogan Lovells US LLP and Hogan Lovells International LLP. For more information, see
www.hoganlovells.com.



CONFIDENTIALITY. This email and any attachments are confidential, except where the email states it can be disclosed; it may also be privileged. If
received in error, please do not disclose the contents to anyone, but notify the sender by return email and delete this email (and any attachments) from
your system.




                                                                            2
